NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

STEPHEN W. GINGERY,
Petitioner,

V.

DEPARTMENT OF VETERANS AFFAIRS,
Respondent.

2012-3110

Petition for review of the Merit Systems Protection
Board in case no. CH3330090712-X-1.

ON MOTION

ORDER

Stephen W. Gingery moves without opposition for a 35-
day extension of time, until June 28, 2012, to file his
opening brief, and for the appointment of counsel.

Upon consideration thereof,
IT IS ORDERED THATZ

(1) The motion for an extension of time is granted

GINGERY V. DVA 2

(2) The motion for appointment of counsel is denied

FoR THE CoURT

HAY 24 2012

/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Stephen W. Gingery
Devin A. Wolak, Esq.
821 u.s. counf¢')lu'=§\?=ems ron
THE FEDERAL C!RCUIT
MAY 2 4 2012

JAN HORBALY
` CLEBK